Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Margot Wilson on 10/21/2021.

The application has been amended as follows: 
Line 10 of claim 1 currently reads “pressure deck.”, this has been replaced with “pressure deck within the fuselage.”.
Line 9 of claim 13 currently reads “to a fuselage pressure deck.”, this has been replaced with “to a fuselage pressure deck within the fuselage.”.
Line 5 of claim 20 currently reads “to an aircraft pressure deck”, this has been replaced with “to an aircraft pressure deck within a fuselage”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest an aircraft comprising: a fuselage comprising a pressure deck, wherein at least a portion the pressure deck is substantially horizontal; a wing extending from the fuselage, wherein the wing comprises a leading edge and a trailing edge; a flap assembly on the trailing edge of the wing, wherein the flap assembly is configured to move between an extended position and a 
Claim 13 is allowable because the prior art of record fails to teach or suggest a system comprising: a flap assembly configured to move between an extended position and a retracted position; and a flap support comprising: a joint rotatably coupled to a proximal end of a link, wherein a distal end of the link is rotatably coupled to the flap assembly, and wherein rotation of the joint moves the flap assembly between the extended position and the retracted position; and  2019-1586-US-NP a plurality of load-bearing connection points, wherein at least one of the load- bearing connection points is configured to be coupled to a fuselage pressure deck within the fuselage.
Claim 20 is allowable because the prior art of record fails to teach or suggest a method comprising: rotating a joint located in a central portion of a flap support, wherein the joint is rotatably coupled to a proximal end of a link, wherein a distal end of the link is rotatably coupled to a flap assembly, wherein the flap assembly is rotatably coupled to a bottom portion of the flap support, and wherein the flap support is coupled to an aircraft pressure deck within the fuselage via a plurality of load- bearing connection points; and moving the flap assembly from a retracted position to an extended position, wherein at least a portion of the flap assembly is housed within the flap support while in the retracted position.
The best prior art of record is Moselage (PGPub #2014/0145032) which does teach an aircraft comprising: a fuselage comprising a support structure that extends through the wings, wherein at least a portion the pressure deck is substantially horizontal; a wing extending from the fuselage, wherein the wing comprises a leading edge and a trailing edge.  But, Moselage does not teach that the fuselage comprises a flap assembly on the trailing edge of the wing, wherein the flap assembly is configured to move between an extended position and a retracted position; and a flap support coupled to the flap 
Another prior art of record is Berthoud (PGPub #2018/0065731) which does teach an aircraft comprising: a fuselage, wherein at least a portion the pressure deck is substantially horizontal; a wing extending from the fuselage, wherein the wing comprises a leading edge and a trailing edge; a flap assembly on the trailing edge of the wing, wherein the flap assembly is configured to move between an extended position and a retracted position; and a flap support coupled to the flap assembly comprising a plurality of load-bearing connection points.  But, Berthoud does not teach the fuselage comprising a pressure deck, wherein at least one of the load-bearing connection points is coupled to the pressure deck within the fuselage.
Another prior art of record is Rosman (US #8,740,151) which does teach an aircraft comprising: a fuselage comprising a pressure deck, wherein at least a portion the pressure deck is substantially horizontal; a wing extending from the fuselage, wherein the wing comprises a leading edge and a trailing edge; a flap assembly on the trailing edge of the wing, wherein the flap assembly is configured to move between an extended position and a retracted position; and a flap support coupled to the flap assembly comprising a plurality of load-bearing connection points, but does not teach that wherein at least one of the load-bearing connection points is coupled to the pressure deck within the fuselage.
Another prior art of record is De Conto (PGPub #2015/0266562) which does teach an aircraft comprising: a fuselage comprising a pressure deck, wherein at least a portion the pressure deck is substantially horizontal; a wing extending from the fuselage, wherein the wing comprises a leading edge and a trailing edge; a flap assembly on the trailing edge of the wing, wherein the flap assembly is configured to move between an extended position and a retracted position; and a flap support coupled to the flap assembly comprising a plurality of load-bearing connection points, but does not teach that 
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have at least one of the flap support’s load bearing connections coupled to the pressure deck within the fuselage because none of the prior arts of record teach this limitation and there is no obvious motivation for modifying the prior arts to teach the limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647